DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (and hereafter AAPA) in view of Lim et al. (US Pub. 20180143499 and hereafter Lim).
As per claim 1, AAPA teaches (in figures 3A-4) an adhesion structure for a curved protection cover, comprising: a preformed film (4a);  5an optical glue (5), made of flowing liquid material (page 2 lines 11-13); and a curved protection cover (1a), comprising a planar bottom surface extending in a horizontal direction (shown in figures) and four vertically directed sidewalls (41) connected to said bottom surface, wherein a turning angle is configured to form between each of said vertically directed sidewalls and said bottom surface (see figures and page 2 lines 14-23), each of said vertically directed sidewalls comprises a bonding area (area covered by 5), said preformed film is adhered to 10said bonding area of said curved protection cover via said optical glue, said vertically directed sidewall having a continuous distal end surface (horizontal upper surface of 41) formed throughout a periphery of said vertically directed 
AAPA does not teach that each of said sidewalls comprises a non-bonding area, that the vertically directed sidewalls comprise a continuous groove formed therein throughout a periphery of said vertically directed sidewalls above said base surface said groove being formed in said non-bonding area, and a depth of said groove is less than one-third of said thickness of said curved protection cover, and wherein said non-bonding area in said sidewall of said curved protection cover has a non-adhesive height, and a height of said groove is less than half of said non-adhesive height such that said optical glue is filled into said groove of said non-bonding area when said preformed film is adhered to said bonding area of said curved protection cover and fills voided areas between said preformed film and said vertical sidewalls, so as to prevent said optical glue: (a) from overflowing and (b) to uniformly distribute said optical glue in said bonding area between said preformed film and said vertical sidewalls. 
However, Lim teaches (in figures 1, 2, and 30) forming a protection cover (200) to be larger than the film (100) such that four peripheral portions (110 and 220 in region NDA on each of the four sides of the display) which comprise the distal end surfaces (the vertical side surfaces of 200) of the protection cover comprises a bonding area (211) and a non-bonding area (212), said film is adhered to said bonding area of said protection cover via optical glue (300), and said peripheral potions comprises a light-shielding pattern (220) having a continuous groove (h see paragraphs 82-83) formed therein throughout a periphery of said peripheral portions, said groove (h) is formed in said non-bonding area, wherein said peripheral portion of said protection cover has a thickness, and a depth of said groove is less than one-third of said thickness of said protection cover (see paragraph 89 which teaches that the light-shielding pattern is 25µm thick 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the four vertically directed sidewalls disclosed in AAPA to include a non-bonding area and light-shielding pattern formed with a groove as suggested by Lim. 
The motivation would have been to prevent overflow of the adhesive as taught by Lim (paragraph 100). 
As such the prior art teaches the claimed invention except for the limitation of “a height of said groove is less than half of said non-adhesive height”
However, Lim teaches that the proportion of the height of groove (d1) to the non-adhesive height (width of region 212 which consists of the groove h and an “outer area of the groove” see paragraph 85) is a result effective variable in that if the width of the groove is too small (forms too small of a percentage of the non-adhesive height) the overflow distance of the adhesive will not be reduced and the groove would not be detectable by ultrasonic detection and if the width of the groove is too large (forms too large of a percentage of the non-adhesive height) it will become difficult to secure the protection cover to an impact resistant module part or a set part (paragraph 85). 

Regarding the functional limitation “such that said optical glue is filled into said groove of said non-bonding area when said preformed film is adhered to said bonding area of said curved protection cover and fills voided areas between said preformed film and said vertical sidewalls, so as to prevent said optical glue: (a) from overflowing and (b) to uniformly distribute said optical glue in said bonding area between said preformed film and said vertical sidewalls” since the structure of the device of AAPA in view of Lim is identical to the claimed structure, the device of AAPA in view of Lim is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”
 As per claim 2, AAPA does not specifically teach that said curved protection cover is made of optical transparent materials. 
However, Lim teaches (in figures 1 and 2) forming a protection cover (210) out of optical transparent materials such as glass or resin (paragraph 67). 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the curved protection cover out of optical transparent materials such 
As per claim 3, AAPA in view of Lim teaches that the curved protection cover (1a in AAPA as modified by Lim) is made of crystal, glass, or resin (see paragraph 67 in Lim).  
As per claim 4, AAPA in view of Lim teaches that said grooves (h from Lim) disposed on said sidewalls (41 in AAPA as modified by Lim) of said curved protection cover (1a in AAPA as modified by Lim) are connecting with one another and form a circular type of groove on said sidewalls (see paragraph 82 lines 1-3 in Lim).  
As per claim 5, AAPA in view of Lim teaches that 14said groove (h from Lim) is designed as a linear type of groove (see figures and paragraph 83 lines 1-3 in Lim).  
As per claim 6, AAPA in view of Lim teaches that 14said groove (h from Lim) is fabricated by a wheel cutting or laser engraving method (see paragraph 106 in Lim).  
As per claim 9, AAPA in view of Lim teaches that said preformed film (4a in AAPA) is selectively pre-formed from a flexible film (see page 2 lines 9-10 in AAPA).  
As per claim 11, AAPA in view of Lim teaches using said circular type of groove as a positioning standard for a light source used for curing, such that the light source is disposed adjacent to one of said sidewalls of said curved protection cover and emits light for curing. 
It is noted that the limitation, "using said circular type of groove as a positioning standard for a light source used for curing, such that the light source is disposed adjacent to one of said sidewalls of said curved protection cover and emits light for curing" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the .
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (and hereafter AAPA) and Lim et al. (US Pub. 20180143499 and hereafter Lim) as applied to claim 4 above and in further view of Takase (US Pub. 20160085112).
As per claim 10, AAPA in view of Lim does not specifically teach a process fixture, wherein said process fixture is able to be positioned in said circular type of groove. 
However, Takase teaches (in figure 1 and 2) providing a process fixture (3) to mount a backlight (2) to a curved protective cover (5) wherein the process fixture (3) is position in a groove (51) of the curved protective cover. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the process fixture and backlight from Takase such that said process fixture is able to be positioned in said circular type of groove. 
The motivation would have been to securely attach a backlight to the display and cover. 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the vertical sidewalls are formed of only one layer/material) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above under the modification from Lim, the vertical sidewalls formed above the base surface in Applicant’s Admitted Prior Art comprise both a transparent layer and a light shielding layer comprising a continuous groove formed therein. As such when taken together the prior art teaches “vertically directed sidewalls having a continuous groove formed therein above said base surface throughout a periphery of said vertical sidewalls”. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In response to applicant's argument that the claims are allowable because the cited references do not explicitly teach that the continuous groove will provide uniform distributing of the optical clue in the bonding area between the preformed film and the vertical side walls by preventing voiding or a “wavy pattern”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Lim teaches that by providing a continuous groove overflow of the adhesive will be prevented (paragraph 100) and therefore provides a motivation to modify AAPA. The suggestion that the groove will also prevent voiding/”wavy pattern” in addition to preventing overflow does not distinguish applicant’s invention over the prior art. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER P GROSS/Examiner, Art Unit 2871